Citation Nr: 1755330	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  06-07 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to October 23, 2008, for the grant of service connection for migraine muscle tension headaches.

2.  Entitlement to a higher initial disability rating for migraine muscle tension headaches, evaluated as 10 percent disabling prior to April 11, 2013, and as 30 percent disabling thereafter.

3.  Entitlement to a disability rating in excess of 40 percent for a closed head injury.

4.  Entitlement to a higher initial disability rating for ischemic heart disease, evaluated as 30 percent disabling prior to July 17, 2014, and as 10 percent disabling thereafter.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


ORDER

An effective date earlier than October 23, 2008, for the grant of service connection for migraine headaches is denied.

For the period on appeal prior to April 11, 2013, an initial 30 percent disability rating for migraine headaches, is granted.

For the period on appeal  from April 11, 2013, an initial 30 percent disability rating for migraine headaches, is denied.

A disability rating in excess of 40 percent for a closed head injury is denied.

An initial disability rating in excess of 30 percent for ischemic heart disease for the period on appeal prior to July 17, 2014, is denied.

A disability rating in excess of 10 percent for ischemic heart disease for the period on appeal from July 17, 2014, is denied .

A TDIU is denied.


FINDINGS OF FACT

1.  In March 2009, the Veteran filed a claim for an increased disability rating for his service-connected closed head injury; a July 2011 rating decision granted service connection for migraine headaches associated with the closed head injury, effective from October 23, 2008, on the basis of revised regulations for evaluation of the closed head injury that went into effect on that date.  

2.  Throughout the initial rating period on appeal, the Veteran's migraine headaches manifested daily head pain with characteristic prostrating attacks occurring on an average of once a month over the last several months.  

3.  Throughout the increased rating period on appeal, the Veteran's closed head injury has most closely approximated no more than level 2 impairment for any facet of the rating criteria, with evidence of mild functional impairment resulting from mild impairment of memory, attention, concentration, or executive functions, and mildly impaired visual spatial orientation.

4.  Prior to July 17, 2014, the Veteran's ischemic heart disease manifested ability to achieve workloads of 6 or 7 METS prior to the onset of fatigue, ejection fraction of greater than 50 percent, and no episodes of acute congestive heart failure.

5.  From July 17, 2014, the Veteran's ischemic heart disease manifested ability to achieve workloads of greater than 10 METS prior to the onset of fatigue, ejection fraction of greater than 50 percent, and no episodes of acute congestive heart failure or evidence of cardiac hypertrophy or dilatation.

6.  Since March 2013, VA has repeatedly asked the Veteran to provide information necessary to adjudicate his claim of entitlement to a TDIU, to include submitting a completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability; more than one year has passed since he was asked to provide this information, and he has not submitted the requested evidence and information.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 23, 2008, for the grant of service connection for migraine headaches have not been met.  38 U.S.C. §§ 5103(a), 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.114, 3.159, 3.400 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 30 percent disability rating, but no higher, for migraine headaches have been met for the period on appeal.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8100 (2017).

3.  The criteria for the assignment of a disability rating in excess of 40 percent for a closed head injury have not been met for the period on appeal   38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8045 (2017).

4.  The criteria for an initial disability rating in excess of 30 percent for ischemic heart disease have not been met for the period on appeal prior to July 17, 2014.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7005 (2017).

5.  The criteria for a disability rating in excess of 10 percent for ischemic heart disease have not been met for the period on appeal from July 17, 2014.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7005 (2017).

6.  By failing to submit requesting information and/or forms for critical evidence needed to properly adjudicate his claim for a TDIU, the Veteran has abandoned such claim, and his appeal in this matter must be considered abandoned.  38 U.S.C. §§ 5103(a), 5103A, 5107, 7105(d)(5) (2012); 38 C.F.R. §§ 3.102, 3.158(a), 3.159 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran, who is the Appellant in this case, had active service from November 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from July 2011 and July 2013 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO), as well as an August 2014 rating decision by the VA facility in Newnan, Georgia.  Jurisdiction over the claims file remains with the Detroit RO.

This case has a long procedural history that has been summarized in previous Board decisions.  More recently, in June 2015, the Board remanded the issues of entitlement to higher ratings for migraines and closed head injury and entitlement to a TDIU for issuance of a statement of the case (SOC).  In addition, the Board remanded the issues of entitlement to higher ratings for ischemic heart disease and migraines and any other issues for which the Veteran requested a hearing for scheduling of a hearing before the Board.  

Subsequently, in April 2017, an SOC was issued addressing the issues of entitlement to a higher rating for a closed head injury, entitlement to an earlier effective date for the grant of service connection for migraines, and entitlement to a TDIU.  The Veteran filed a timely substantive appeal as to all three of those issues in June 2017.  He also provided testimony regarding all issues on appeal at a May 2017 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The Board notes that although the April 2017 SOC did not address the issue of entitlement to a higher initial disability rating for migraines, a previous September 2013 SOC addressed that issue.  Therefore, the Board finds that there has been substantial compliance with its June 2015 remand directives, and the case is appropriate for appellate review.  

The Board also notes that, at the May 2017 Board hearing, the Veteran and his attorney stated that the 40 percent disability rating for the closed head injury should go back to 2004, when service connection was made effective for that disability.  Historically, service connection was granted for the closed head injury in a November 2006 rating decision, and a 10 percent disability rating was assigned, effective from April 26, 2004.  The Veteran appealed the initial rating assigned, and, ultimately, in December 2008, the Board denied the claim.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  

In a subsequent July 2012 notice of disagreement (NOD) filed in response to a July 2011 rating decision, the Veteran's attorney raised the issue of clear and unmistakable error as to the assignment of an initial 10 percent disability rating for the closed head injury.  This claim was denied in a January 2014 rating decision, and the Veteran did not file a timely NOD with that rating decision.  Consequently, both the January 2014 rating decision and the Board's December 2008 decision are final (see 38 U.S.C. §§ 7105, 7266; 38 C.F.R. §§ 20.302, 20.1100, 20.1103, 20.1104), and the issue of a higher rating for the closed head injury is limited to the period from October 23, 2008, forward, when the current 40 percent disability rating went into effect.    

Earlier Effective Date for Grant of Service Connection for Migraine Headaches

The Veteran alleges that he is entitled to an effective date earlier than October 23, 2008, for the grant of service connection for migraine headaches.

Generally, the effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation; otherwise, the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(b)(2).

Where pension, compensation, or dependency and indemnity compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C. § 5110(g); 38 C.F.R. § 3.114.

If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114 (a)(1).  

The Board notes effective dates may also be changed when a prior rating decision is found to have "clear and unmistakable error" (CUE) as described in 38 C.F.R. § 3.105.  That is, pursuant to 38 C.F.R. § 3.104(a), "[a] decision of [an RO] shall be final and binding on all field offices of [VA] as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104."  38 C.F.R. § 3.104(a).  In this case, the Veteran has not articulated CUE with any prior rating decision, so the Board will not address the issue of CUE herein.  

In this case, in March 2009, the Veteran filed a request for an increased disability rating for his service-connected closed head injury.  In a July 2011 rating decision, the RO granted a higher rating for the closed head injury, as well as a separate rating for migraine headaches, effective from October 23, 2008, the date that the new rating schedule for evaluating the service-connected closed head injury went into effect.      

After considering the evidence of record under the laws and regulations as set forth above, the Board finds that October 23, 2008, is the correct date for the grant of service connection for migraine headaches, and that an earlier effective date is not warranted.

The Board observes that the regulations pertaining to traumatic brain injuries (TBI), under which this Veteran's closed head injury has been evaluated, were revised on September 23, 2008, and that the effective date for these revisions is October 23, 2008, as noted above.  The Veteran was granted a separate rating for migraine headaches associated with his closed head injury on the basis of these revised regulations.  The new criteria apply only to claims received on or after the effective date.  Any evaluation assigned under the new regulations could not be effective prior to October 23, 2008.  Schedule for Rating Disabilities; Evaluation of Residuals of Traumatic Brain Injury (TBI), 73 Fed. Reg. 54,705 (Sept. 23, 2008).

Therefore, the proper effective date for service connection is October 23, 2008, the date that the revised regulations governing TBI became effective.  As discussed above, the effective date of a grant of disability compensation awarded pursuant to any liberalizing law shall not be earlier than the effective date of the law.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority. 

Because service connection for migraine headaches was granted based upon the liberalizing law which became effective on October 23, 2008, service connection for migraine headaches cannot be awarded prior to the date that the law became effective.  Accordingly, an effective date prior to October 23, 2008, for the grant of service connection for migraine headaches is denied.  

Disability Rating Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

At the time of an initial rating, such as with the ratings for migraines and ischemic heart disease herein, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As is the case with the rating for the closed head injury, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initial Rating for Migraine Headaches

Service connection was granted for migraine headaches associated with the closed head injury in the July 2011 rating decision that is the subject of this appeal.  An initial 10 percent disability rating was assigned, effective from October 23, 2008.  During the course of this appeal, in a September 2013 rating decision, the RO granted an increased 30 percent disability rating, effective from April 11, 2013.  The Veteran contends that he is entitled to a higher initial disability rating for his migraine headaches, namely because he states that they have remained at the same level of severity since inception.     

Headaches are evaluated under DC 8100, 38 C.F.R. § 4.124a, which provides for a 10 percent disability rating for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for characteristic prostrating attacks occurring on an average once a month over the last several months.  Finally, a 50 percent disability rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

Having carefully considered all the evidence of record in light of the pertinent law and regulations, and affording the Veteran all reasonable doubt, the Board finds that a 30 percent disability rating, but no higher, is warranted for the entire initial rating period on appeal.  Namely, the evidence demonstrates characteristic prostrating attacks occurring on an average of once a month over the last several months, but weighs against a finding of very frequent completely prostrating and prolonged attacks. 

For instance, in February 2009, a private psychologist, Dr. J., conducted a neuropsychological evaluation.  The Veteran reported ongoing difficulties with headaches, rating the pain at a level of 6 out of 10 in severity.  Once a week, he stated that he might have a headache rated at a level of 9 out of 10 in severity that lasted for several hours, weighing against a finding of very frequent completely prostrating and prolonged attacks.  He took Vicodin, aspirin, and ibuprofen for relief.  

He was afforded a VA examination to evaluate neurological disorders in May 2009.  He reported experiencing headaches in the bilateral temporal area of the head to the front of the head, 5 days per week.  During flare-ups, he rated the headaches at an 8 out of 10 in severity; normally, he rated his headaches at a 6 out of 10 in severity.  He reported light and noise sensitivity, but denied vomiting and nausea.  At worst, they lasted for one hour, again weighing against a finding of prolonged attacks.  Further, the VA examiner noted that less than half of the attacks were prostrating at all, and that the usual duration of headaches was "hours."  The VA examiner concluded that the Veteran had frequent headaches that were treated with narcotics and preventative medications, and he had to sit in a quiet, dark room to help relieve his headaches.  He also had to miss work due to headaches, although the report did not specify how much work he missed.

In February 2010, the Veteran was afforded another VA examination to evaluate his closed head injury and associated symptoms.  He stated that his headaches had become more severe over the last two years.  He reported daily headaches, with the pain level ranging from 4 to 8 out of 10.  He stated that the headaches lasted from 20 minutes to one hour.  During his more severe headaches, he stated he had to go to a quiet area and rest, and that his bad headaches sometimes lasted all day.  He stated that his last severe headache was on January 15 or 16, 2010, providing highly probative evidence against a finding that prostrating attacks were very frequent.  He reported that he lost one week of work in the last year due to headaches.  The VA examiner further stated that the headaches would result in decreased concentration and difficulty following instructions, but that they had no effect on activities of daily living.

The Veteran was afforded a general medical VA examination in April 2013.  He reported experiencing a migraine headache almost every day.  He further stated that his headaches sometimes went up to a 9 out of 10 in severity; at that time, he had to stop what he was doing and take rest in a darker room.  Symptoms also included pulsating or throbbing head pain on both sides of the head, sensitivity to light and sound, and changes in vision.  The duration of typical head pain was less than one day, and he experienced prostrating attacks of migraine headache pain more frequently than once per month.  The VA examiner specifically noted that he did not have very frequent prostrating and prolonged attacks of migraine headache pain, weighing against the assignment of a higher 50 percent disability rating.

At the May 2017 Board hearing, the Veteran testified that he had headaches every day, and that while he still went to work, he had to lay down on a bed in his office when he experienced headaches.  

Considering the totality of the evidence, including the Veteran's statements regarding the severity of his migraine headaches, and resolving reasonable doubt in the Veteran's favor, an initial 30 percent rating is warranted throughout the appeal period.  The weight of the evidence is against the assignment of an even higher 50 percent disability rating as it does not demonstrate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Increased Rating for Closed Head Injury

The Veteran was granted service connection for a closed head injury in a November 2006 rating decision.  An initial 10 percent disability rating was assigned, effective from April 26, 2004.  As noted above, in March 2009, the Veteran filed a claim for an increased rating for his closed head injury.  In the July 2011 rating decision on appeal, the RO granted a higher 40 percent disability rating, effective from October 23, 2008, the date the regulations pertaining to evaluation of the closed head injury were revised.  The Veteran contends that he is entitled to a higher disability rating based on symptoms including headaches, decreased memory, fatigue, changes in emotion, changes in sleep, impulsiveness, decreased concentration, increased distraction, and decreased organizational abilities.  

The Veteran's closed head injury has been evaluated under DC 8045, found under 38 C.F.R. § 4.124.  The current version of DC 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124, DC 8045. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified." 

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, DC 8045, that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. 

The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains ten important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of Diagnostic Code 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

First, with respect to physical complaints, the Veteran has been diagnosed with migraine headaches and tinnitus as related to his service-connected closed head injury.  He has been granted service connection and assigned separate ratings for these impairments under 38 C.F.R. § 4.124a, Diagnostic Code 8100, and 38 C.F.R. § 4.87, Diagnostic Code 6260, respectively.  Therefore, any further discussion of his physical complaints need not be addressed in the context of evaluating whether a higher disability rating for the closed head injury is warranted (entitlement to a higher initial disability rating for migraine headaches is discussed in a separate section above).

With respect to the Veteran's emotional/behavioral dysfunction, the record reflects that he has reported a number of emotional/behavioral symptoms including depression.  He has been diagnosed with PTSD related to his service, and his depression, as well as symptoms including panic attacks, suicidal ideation, and visual and auditory hallucinations were considered in rating his PTSD.  Moreover, he has been assigned a separate, 50 percent disability rating for his PTSD under 38 C.F.R. § 4.130.  Therefore, his psychological complaints need not be discussed in the context of contemplating a higher rating for his closed head injury.

The Board will therefore evaluate symptoms of cognitive impairment and neurological symptoms related to his closed head injury under the criteria of DC 8045.

Turning to the evidence of record, at the February 2009 neuropsychological evaluation conducted by Dr. J., discussed in part above, the doctor noted that memory testing fell within the average range.  Importantly, Dr. J. stated that neuropsychological testing did not reveal cognitive changes associated with a concussional disorder.  However, the Veteran did describe becoming more forgetful, such as going into a hardware store and forgetting what he went there for.  He was fully oriented to time, place, and person, and he was able to correctly identify the current and past president.  His gait was stable and there were no fine or gross motor tremors.  Hygiene was within normal limits.  He was friendly and actively involved in the testing process.  His ability to shift from one visual idea to the next was above average, and his ability to analyze hypothetical social situations was also above average.  Verbal abstract reasoning was above average.  However, the Veteran had 20 positive responses out of 20 when asked about subjective complaints typically associated with a brain injury; these included headaches, decreased memory, word finding difficulty, fatigue, changes in emotion, changes in sleep, environmental overload, impulsiveness, decreased concentration, increased distraction, and decreased organizational abilities.  Dr. J. concluded that he was unable to identify any post-concussional disorder from a cognitive perspective. 

The Veteran was afforded a VA examination in February 2010 to evaluate his closed head injury.  The examiner noted that the severity of the initial closed head injury was moderate and that the condition had stabilized.  The Veteran reported dizziness when standing up quickly and going down stairs, and vertigo when looking up at a tall building.  He stated that his left hand went to sleep occasionally, most likely due to an old left shoulder surgery.  An EMG was normal and NCV showed no evidence of cervical radiculopathy.  He stated he no longer has as much energy as he should have, and that his fatigue was related to depression and lack of interest.  Cognitive symptoms included decreased attention, difficulty concentrating, and difficulty with executive functions.  With regard to neurobehavioral symptoms, the Veteran reported feelings of restlessness, anxiety, irritability, mood swings, delayed reaction time, difficulty writing and reading, and difficulty understanding directions at times.  Objective evidence of cognitive impairment included mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  Judgment was normal.  Social interaction was routinely appropriate, and orientation was always full.  Motor activity was normal.  Visual spatial orientation was mildly impaired, as the examiner noted that he occasionally got lost in unfamiliar surroundings, and had difficulty reading maps or following directions.  However, he was able to use assistive devices such as GPS (global positioning system).  The examiner stated that the Veteran had three or more subjective symptoms that mildly interfered with work, instrumental activities of daily living, or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light.  The examiner also stated that the Veteran had one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both, but did not preclude them.  The Veteran was able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  Consciousness was normal.  The VA examiner stated that in terms of occupational effects, the closed head injury would result in decreased concentration, poor social interactions, difficulty following instructions, and pain.  However, there were no effects on daily activities.  Further, the VA examiner stated that vertigo, numbness, and erectile dysfunction were not related to the service-connected closed head injury.

Based on the lay and medical evidence of record, the Board finds that the weight of the evidence is against a grant of a disability rating in excess of 40 percent for the Veteran's closed head injury, as none of the facets of cognitive impairment and other residuals of TBI not otherwise classified warrant an evaluation higher than level 2 on the table found under DC 8045.  The Veteran's memory, attention, concentration, and executive functions warrant a level 2 impairment based on his subjective complaints and objective evidence based on testing.  Moreover, judgment was normal to above average, warranting the assignment of a level 0 impairment.  Social interaction, orientation, and motor activity were consistently normal, and thus a 0 is assigned for each of these facets.  Visual spatial orientation was mildly impaired, warranting the assignment of a level 1 impairment.  The VA examiner found three or more subjective symptoms that mildly interfered with work, but these symptoms were associated with his service-connected headaches, tinnitus, and PTSD, or otherwise were specifically noted not to be related to the closed head injury (dizziness); even if they were not related to an already separately rated condition, only a level 1 impairment is warranted.  Further, the VA examiner identified one or more neurobehavioral effects that occasionally interfered with work-place interaction, social interaction, or both; even if these effects are not related to the Veteran's service-connected PTSD, at most, a level 1 impairment is warranted for that facet.  Finally, communication was normal, warranting a 0 for that facet, and the Veteran was conscious.  Notably, Dr. J. found no evidence of cognitive impairment resulting from the closed head injury, weighing against the assignment of a disability rating in excess of 40 percent.  

Thus, for the reasons discussed above, the Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," because no facet is classified at an impairment level higher than "2" during any part of the rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Ischemic Heart Disease

In this case, service connection was granted for ischemic heart disease in the August 2014 rating decision that is the subject of this appeal.  An initial 30 percent disability rating was assigned, effective from March 11, 2014, followed by a 10 percent disability rating, effective from July 17, 2014.  

The Veteran contends that he is entitled to a higher initial disability rating for his ischemic heart disease as he continues to have treatment and testing performed for this condition.     

The Veteran's heart disease has been evaluated under DC 7005 for arteriosclerotic heart disease.  38 C.F.R. § 4.104.  Under this code, a 10 percent evaluation is assigned with a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or if continuous medication is required.  Id.

A 30 percent evaluation is assigned with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Id.

A 60 percent evaluation is assigned for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the grant of an initial disability rating in excess of 30 percent for ischemic heart disease prior to July 17, 2014.  

The evidence prior to July 17, 2014 does not demonstrate more than one episode of acute congestive heart failure in the past year.  Indeed, a March 2014 Heart Conditions Disability Benefits Questionnaire (DBQ) submitted by the Veteran and completed by Dr. D. states that the Veteran has not ever had congestive heart failure.  Further, even the Veteran himself does not contend that he has had more than one episode of congestive heart failure in one year.  

Next, the evidence of record prior to July 17, 2014 does not demonstrate that a workload of less than 5 METS results in dyspnea, fatigue, angina, dizziness, or syncope.  The March 2014 DBQ indicates that the latest METS evaluation conducted in September 2013 revealed achievement of at least 6 or 7 METS.   

Finally, the left ventricular ejection fraction on the March 2014 DBQ is illegible, but appears to be less than 65, as 65 and "normal" were crossed out.  However, the Board notes that a February 2012 angiogram revealed an ejection fraction of 65 percent.  In any case, the evidence prior to July 17, 2014 does not demonstrate an ejection fraction of 30 to 50 percent.      

Further evidence against the assignment of a disability rating for ischemic heart disease in excess of 30 percent prior to July 17, 2014 includes the notation in the March 2014 DBQ that the Veteran has had no myocardial infarction, cardiac arrhythmias, heart valve conditions, infection cardiac conditions, pericardial adhesions, or cardiac hypertrophy or dilatation.  The doctor also stated that the heart condition did not affect the Veteran's ability to work.        

Next, after a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the grant of a disability rating in excess of 10 percent for ischemic heart disease from July 17, 2014.  
   
The evidence from July 17, 2014, forward, does not demonstrate that a workload of less than 7 METS resulted in dyspnea, fatigue, angina, dizziness, or syncope.  For instance, the July 2014 VA examiner noted that the Veteran denied experiencing cardiac symptoms with any level of physical activity at an interview-based METs test in September 2013.  In addition, the Veteran achieved 10.1 METs at a May 2016 cardiac stress test, weighing heavily against the assignment of a higher disability rating as it exceeds the range of METs (greater than 7 but not greater than 10) in the criteria for the assignment of even the current 10 percent disability rating (see Virtual VA, CAPRI entry 4/28/17, ETT-Cardiac Stress Test dated 5/9/16,  p. 52).

Next, the evidence for the period from July 17, 2014 does not reveal evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  As noted above, the July 2014 VA examiner noted the absence of cardiac hypertrophy or dilatation, and no other medical evidence of record indicates the presence of those conditions.   

The Board acknowledges the Veteran's concern that he has a debilitating heart disease disability.  However, the criteria for a disability rating in excess of 30 percent prior to July 17, 2014, or in excess of 10 percent from July 17, 2014, have not been met at this time for the reasons described above.  

For these reasons, the Board finds that the weight of the evidence is against the assignment of an initial disability rating in excess of 30 percent for ischemic heart disease for the period prior to July 17, 2014, and against a disability rating in excess of 10 percent from July 17, 2014.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

TDIU

When evidence requested in connection with an original claim or a claim for increase is not furnished within a year of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).

In this case, the Veteran filed a claim of entitlement to a TDIU in July 2012.  A March 2013 letter sent to the Veteran requested that he complete, sign, and return a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  However, the Veteran did not submit the requested form, and the RO denied the claim in a July 2013 rating decision for that reason.  

In June 2015, the Board remanded the claim for TDIU for issuance of a statement of the case (SOC).  

In April 2017, an SOC was issued denying the TDIU claim for failure to submit the requested VA Form 21-8940.  During a telephone call on the same day the SOC was issued, a VA employee advised the Veteran that his TDIU claim had been denied for failure to submit a VA Form 21-8940, and suggested that he bring the completed form to his Board hearing in May 2017.   

At the May 2017 Board hearing, the undersigned VLJ advised the Veteran that his claim had been denied for failure to submit a VA Form 21-8940.  The Veteran and his attorney indicated they would submit the requested form, but did not do so.  The Board notes that, in September 2017, the Veteran submitted a letter stating that he received no wage income, but the submission did not include a completed VA Form 21-8940 or the information requested on that form.

In this regard, the Board notes that a VA Form 21-8940 asks a veteran which service-connected disability or disabilities prevent him from securing or following a substantially gainful occupation, and the treatment he has received for the disability(ies).  The veteran is further asked to supply information about his employment, including dates when his disability(ies) affected full-time employment, the date the veteran last worked full-time, and the date the veteran became too disabled to work.  VA Form 21-8940 also requests information regarding the veteran's employment, educational, and training history, to include all employers for the last five years, the hours worked per week, the time lost from illness, the circumstances under which the veteran left his last job, and whether the veteran has attempted to obtain employment since he became too disabled to work. 

To date, neither the Veteran nor his attorney has supplied a completed VA Form 21-8940 and/or a statement with comparable information. 

To date, the Veteran has not provided the information or VA forms necessary for VA to adjudicate his claim of entitlement to a TDIU.  Although the Board can piece together some of his employment information from various records found in the claims file, the Veteran has never provided VA with specific information regarding his employment, education, training, the date he stopped working, the reason he stopped working, etc., that is only found on a completed VA Form 21-8940.

The Board is presented with a less-than-complete evidentiary picture, made so by the Veteran's failure to cooperate when asked for information to substantiate his claim.  In such circumstances, proper adjudication on the merits is not possible.  The governing regulation in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned).  Notably, the Court has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220, 229-30 (2012).  In this case, as discussed above, the Veteran has specifically been asked multiple times to submit a completed VA Form 21-8940, and has been advised that his claim cannot be granted without that form or comparable information.

Hence, the Board has no recourse but to conclude that, because of his failure to cooperate, the Veteran has abandoned his claim for a TDIU.  As such, the appeal must be denied.   

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Because appeal as to the effective date and rating for migraine headaches and rating for ischemic heart disease arises from the Veteran's disagreement with the initial evaluation and effective date following the grant of service connection for those disabilities, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the closed head injury rating and TDIU claims, VA satisfied its duty to notify via May 2011 and March 2013 letters.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports, and the Veteran's statements, including his testimony at the May 2017 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2017 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his attorney, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
The Veteran has been afforded adequate examinations on the increased rating claims decided herein.  As discussed above, VA provided the Veteran with examinations in May 2009, February 2010, April 2013, March 2014, and July 2014.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include review of his medical records.  Therefore, the Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


 

____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	T. Sherrard, Counsel

Copy mailed to: Robert Paul Walsh, Attorney


Department of Veterans Affairs


